Citation Nr: 0639290	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1964 to August 1974, to include active duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he currently experiences PTSD as a 
result of his service with the U.S. Army in the Republic of 
Vietnam.  The veteran's service history confirms that the 
veteran had active duty in Vietnam, with his military 
occupational specialty (MOS) being that of a tracked/wheeled 
vehicle mechanic.

In August 2002 the veteran was afforded a comprehensive VA 
examination to determine the existence of PTSD.  In the 
examination report, the veteran was found to have an 
essentially normal mental status examination, although some 
manifestations of PTSD were noted.  Based on this opinion, 
the RO denied the veteran's claim on the grounds that there 
is not a current disability present.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The service records show that the veteran participated in the 
Vietnam Counteroffensive Phase II/TET 69, Counteroffensive 
Summer and Fall 1969, Counteroffensive Winter and Spring 1970 
and Counteroffensive Phase VII.

Additionally, while in Vietnam, the veteran was treated in 
August 1966 for being in an acute agitated state following a 
traumatic large vehicle accident.  The veteran was driving a 
5-ton vehicle which pinned a fellow soldier to another parked 
vehicle.  The soldier was injured and required evacuation to 
a U.S. Air Force General Hospital.  The veteran, highly 
distraught over the incident, reported to sick call after 
several days where he was treated for acute anxiety.  The 
veteran had been abusing alcohol at the time of treatment as 
a means to cope with the distressing situation.  In addition, 
it appears that the situation was stressful enough so that 
the veteran required restraints as well as prescription 
medication to control his symptoms.  

The Board notes that these incidents or events do not make 
for a current diagnosis of PTSD.  They, however, should be 
considered in light of the veteran's claimed stressor(s) of 
general Vietnam service, and should be taken into account 
during a psychiatric examination.  In this regard, the Board 
notes that it is not clear if the August 2002 psychiatric 
opinion included a review of the veteran's claims file.  
Furthermore, the Board points out that some of the statements 
recorded by the examiner were not properly explained.  For 
example, the examiner wrote, "I'm not really impressed about 
the stressors that he had in Vietnam".  The examiner did not 
however provide reasons and bases for this conclusion.  In 
light of the foregoing, the Board finds that another 
psychiatric examination is needed in order to ascertain 
whether the veteran currently has PTSD.

Lastly, in the examination report, the veteran identified 
that he had visited a psychiatric counselor at the VA Clinic 
in Fort Worth, Texas.  The record does not contain the 
reports of these sessions or of any related psychiatric 
treatment.  

In summary, it is crucial that first, the veteran's entire 
psychiatric treatment history be obtained, specifically the 
reports of counseling at the VA Clinic in Fort Worth, Texas.  
Next, the veteran must be afforded a new, comprehensive 
psychiatric examination, by a VA examiner other than the one 
who conducted the August 2002 assessment, to determine the 
nature and etiology of any present psychiatric disorder, 
specifically PTSD.  The new examiner must review the 
veteran's claims file and make note of all relevant service 
and post-service medical history, to include the verified 
August 1966 vehicle accident.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  Obtain the names and addresses of all 
medical care providers, specifically those 
at the VA Clinic in Fort Worth, Texas, who 
have evaluated or treated the veteran for 
psychiatric symptoms or a psychiatric 
disorder, including PTSD, since his 
separation from service.  After securing 
the necessary release and authorization 
from the veteran, obtain copies of these 
records.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date or etiology 
of any acquired psychiatric disorder, 
including PTSD that is currently present.  
Following a review of the relevant medical 
and psychiatric evidence in the claims 
file, the mental status examination and any 
tests that are deemed necessary, the 
psychiatrist is asked to provide an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed disorder 
began during service or is linked to 
some incident of service, to include 
involvement in the August 1966 
vehicle accident in Vietnam.

The psychiatrist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The psychiatrist is also requested 
to provide a rationale for any 
opinion expressed and is advised 
that if a conclusion cannot be 
reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

4.  After the development requested above 
has been completed to the extent 
possible, adjudicate the claim for 
service connection for PTSD.  If the 
benefit sought on appeal is denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



